Citation Nr: 0739179	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-24 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date, earlier than April 14, 
2003, for the grant of service connection for bilateral 
tinnitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1969 to 
November 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.


FINDINGS OF FACT

1.  The veteran never specifically filed a claim for 
entitlement to service connection for tinnitus, but on 
December 17, 2002, he filed a claim for benefits for hearing 
loss, which may be reasonably interpreted as including 
benefits for impairment due to tinnitus.

2.  VA treatment records dated in January 2003, reflect 
complaints of constant tinnitus present since service, and an 
April 2003 VA examination formally diagnosed tinnitus linked 
to service.  

3.  In April 2003, the RO awarded service connection for 
tinnitus, effective from December 2002.  

4.  In June 2005, the RO concluded it was clear and 
unmistakable error to have awarded service connection for 
tinnitus effective prior to April 2003.  

5.  The April 2003 decision to award service connection for 
tinnitus effective from December 2002 was not clear and 
unmistakable error.  


CONCLUSION OF LAW

The requirements for a December 17, 2002 effective date for 
the grant of service connection for tinnitus have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA laws and regulations provide that unless specifically 
provided otherwise, the effective date of an award based on 
an original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
In addition, unless a claim for VA benefits is received 
within one year of separation from service, the effective 
date of the claim will be the later of the date of receipt of 
claim and the date entitlement arose.  38 C.F.R. § 3.400 (b) 
(ii)(B).

The veteran was discharged from service in November 1970.  In 
December 1970, the veteran submitted an application for VA 
benefits for "Hearing Loss + perforation of ear drum."  In 
an April 1971 rating action, service connection was 
established for bilateral hearing loss, and for a healed 
perforation of the right tympanic membrane.  They were 
assigned non-compensable ratings, effective from November 
1970.  

Thereafter, the veteran next filed a claim that was received 
at the RO December 17, 2002.  On the application form where 
it asked "What disability are you claiming," the veteran 
wrote "hearing loss both ears" and "scrapnel in back."  In 
developing this claim VA treatment records dated from 
December 2002 and thereafter were obtained, and the veteran 
was examined for VA purposes in April 2003.  These records 
showed that in January 2003, the veteran mentioned he had 
constant tinnitus that had been present since service, and at 
the April 2003 examination, he was formally diagnosed to have 
tinnitus, which the examiner linked to service.  

In an April 2003 rating action, the RO granted service 
connection for tinnitus, effective from December 2002.  In a 
subsequent rating action dated in June 2005, the RO concluded 
it was clear and unmistakable error to have awarded service 
connection for tinnitus, effective prior to April 2003.  

To determine that it was error to have awarded service 
connection effective from December 2002, the RO would have 
had to find that reasonable minds could only conclude that 
decision was fatally flawed.  cf. 38 C.F.R. § 3.105.  
However, in the context of a claim for benefits based on 
hearing loss, with contemporaneous medical records showing 
tinnitus complaints, and a formal diagnosis of tinnitus only 
3 months later, it is perfectly reasonable to conclude the 
veteran's December 2002 claim contemplated tinnitus, and that 
he had it at the time he submitted the claim.  With that, and 
a medical opinion linking the veteran's tinnitus to service, 
the April 2003 decision was not erroneous, and the criteria 
to award an effective date for service connection for 
tinnitus from December 17, 2002 are met.  

The veteran contends that he should be awarded an effective 
date for tinnitus that is the same as the date he was granted 
service connection for hearing loss, in 1970.  In this 
regard, although a claim for benefits for "hearing loss" 
could be reasonably interpreted as including a claim for 
benefits for tinnitus, it does not follow that all claims for 
benefits due to hearing loss include a claim for benefits 
based on tinnitus.  Here, there was no expression of an 
intent to claim benefits based on tinnitus in the application 
submitted to VA in 1970.  Without a claim for benefits based 
on tinnitus prior to December 17, 2002, a basis to establish 
an effective date for service connection for that disability 
earlier than December 17, 2002 is not present.  


II.  Duties to Notify and Assist 

The veteran's tinnitus claim arises from his disagreement 
with the initial evaluations following the grant of service 
connection.  It has been held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the VA treatment records 
have been obtained and the veteran was provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, the veteran was scheduled to 
testify at a hearing before the Board, but he withdrew his 
hearing request.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

An effective date of December 17, 2002 for service connection 
for tinnitus is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


